Citation Nr: 1432607	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hyperthyroidism.

2.  Entitlement to an initial compensable evaluation for a ganglion cyst, left wrist.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sciatica.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a bilateral foot disability, to include hallux valgus with bony bunion formation and a sesamoid bone fracture.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to June 1986, September 1990 to July 1991, and from January 2003 to January 2005.  She also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in February 2014 before the undersigned Veterans Law Judge (VLJ) at a hearing in Washington, DC.  A transcript is of record.

The issues of entitlement to increased evaluations for hyperthyroidism and a ganglion cyst, left wrist, and to service connection for a right hand disability, cervical spine disability, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disability, sacroiliac joint dysfunction with osteitis pubis pre-existed the third period of active service and was aggravated beyond the natural progression of the disability during this period of service.

2.  There is no probative evidence that the Veteran has sciatica.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, sacroiliac joint dysfunction with osteitis pubis have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  The criteria for service connection for sciatica have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), service personnel records, reserve records, VA treatment records, and private treatment records.  The Veteran had a VA examination in November 2005, and an additional opinion was received in October 2006.  The findings are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

The STRs show that in August 1982 the Veteran complained of pain that included the left hip and leg and said that jumping off of a log on the confidence course caused pain the shoot up from her foot to hip.  In September 1982 the Veteran complained of pain down the right leg to the foot and said that she had had the problem for the past year.  However, there was no history of back problems or trauma.  The Veteran was diagnosed with probable sciatica, and upon further consultation was diagnosed with a fracture vs. a capsular sprain.  In July 1983 the Veteran was diagnosed with muscle aches after complaining of pain in the right leg.  

At a December 1988 VA examination, the Veteran reported having pain that radiated down the legs for four years, with the right side worse.  Occasionally there was pain in the low back or buttock area.  Sitting for a long period of time, bending and lifting aggravated the pain, and it sometimes occurred spontaneously.  It recurred every one to two months, and the prior instance had been approximately two months before.  X-rays of the lumbar spine did not show any abnormalities.  She was diagnosed with probable lumbosacral radiculopathy, primarily affecting the S1 nerve root on the right side.  

At April 2000 private treatment the Veteran complained of low back pain.  There was a restricted range of motion of the lumbar spine at May 2000 private treatment, and she received a trigger point injection.  The diagnosis was somatic dysfunction of the thoracic lumbar and sacral regions, pain of the lumbar and sacral regions, sacral torsion, and muscle imbalance of the lower extremities.  At January 2001 private treatment the Veteran complained of pelvic, hip and lower back pain that occurred a few days before while doing push-ups.  At orthopedic treatment in January 2001 the Veteran reported low back and pelvic pain since February 2000.  The pain was sharp in the low back and also went into the pubic bone.  The impression was sacroiliac joint dysfunction with osteitis pubis.  In May 2001 a physician determined that the Veteran could not do push-ups, sit-ups, run, walk 2.5 miles, or bike on a permanent basis because of a lumbo-pelvic strain.

The Veteran also reported in July 2002 that low back pain prevented most exercises but that she could do most stretches.  On a July 2002 medical history report the Veteran reported low back pain since February 2000 of unexplained origin.  

An undated memorandum from the Veteran's commanding officer from her third period of active service indicates that the Veteran's problems began in late February 2000 when she experienced tailbone pain while doing sit-ups.  The pain continued and the Veteran was placed on a profile after the January 2001 incident.  Injections and physical therapy did not provide relief.  The Veteran was put on a permanent profile in May 2001, and it was determined that she did not meet the retention criteria.  Nonetheless, the Veteran was activated with her unit in January 2003 and continued to do her job as a print journalist and public affairs specialist without major limitations.  She was on a profile that allowed stretching, light weight lifting, and limited walking and swimming.  Despite chronic pain, the Veteran had been able to remain in good health and maintain muscle strength by lifting weights and doing yoga.

The Veteran was evaluated in February 2003, April 2003 and July 2003 for a medical evaluation board due to complaints of back pain that she said limited her ability to do all but one Army physical fitness test event and caused pain after being on her feet for long periods of time.  There had been a significant worsening of pain when doing sit-ups for physical training with her unit prior to the period of active service.  On examination there was tenderness of the lumbar spine and Waddell's signs were negative.  The diagnosis was chronic sacroiliac joint dysfunction with osteitis pubis.  The Veteran reported some decrease in her pain levels since activation which she attribute to daily yoga and acclimation to the prolonged wearing of boots.  The physician felt that the low back pain existed prior to service and that it was aggravated by service.  

STRs from October 2003 show that the Veteran complained of chronic low back pain.  She was on a profile and was unable to do organized physical training.

At a November 2005 VA examination the Veteran complained of non-radiating pain in her thoracic and lumbar spine.  There was intermittent radiation from her low back down her left leg to the foot.  X-rays of the pelvis and lumbar spine were negative.  She was diagnosed with chronic low back pain without evidence of spinal cord or nerve root impingement.  A VA physician reviewed the record in October 2006 and opined that it would be mere speculation to state whether the chronic lumbar strain was permanently aggravated by the prior period of active service.  It was noted that the Veteran did not report any incapacitating episodes at the VA examination.  The physician also noted that the pain was intermittent, based on the lack of complaints at the VA examination.  The intermittent nature made it less likely that the sacroiliac condition was permanently aggravated by the last period of active duty.  Subsequent treatment records do not provide opinions on etiology.

Although a low back disability was not noted when the Veteran entered her third period of active service, the medical evidence clearly and unmistakably shows that it existed prior to this period of service.  Furthermore, the medical evaluation board indicates that it was aggravated by that service.   Thus, since the evidence clearly and unmistakably shows that her low back disability existed prior to service and does not clearly and unmistakably show that it was not aggravated beyond its natural course by service, and she currently suffers from a low back disability, the criteria for service connection for a low back disability, sacroiliac joint dysfunction with osteitis pubis have been met.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306.

In regards to sciatica, it was not noted at the entry to any period of active service.  While the Veteran said in August 1982 that she had had some pain in her left leg for the past year, there is not clear and unmistakable evidence that sciatica pre-existed service.  Furthermore, the record does not show a diagnosis of sciatica during any period of active service.  While the Veteran was diagnosed with probable sciatica in September 1982, upon further consultation she was diagnosed with a fracture vs. a capsular sprain.  While the Veteran was diagnosed with probable lumbosacral radiculopathy during the 1988 VA examination, the subsequent STRs and other service records do not indicate sciatica.  Therefore, there is not clear and unmistakable evidence that sciatica existed prior to a period of active service.

To the extent that the Veteran complains of pain related to sciatica, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of pain, there is no basis for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Board notes that the Veteran's reports at treatment beginning in 2000 and her testimony from the February 2014 hearing are that her back pain began from doing push-ups in early 2000.  At the December 1988 examination she was diagnosed with probable lumbosacral radiculopathy.  However, there were no abnormalities on the x-rays, and therefore to the extent that a diagnosis was made it seems to have been based solely on the Veteran's complaints of pain.  While the record shows subsequent complaints of pain, there has not been a diagnosis of sciatica.  

The Veteran is competent to report symptoms such as pain.  While there have been symptoms, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability; although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of sciatica.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Since an element for establishing service connection on a direct basis or a presumptive basis is the Veteran being diagnosed with sciatica at any time during the pendency of her appeal and this claimant does not have this or a related diagnoses, the Board finds that entitlement to service connection for this disability must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for sacroiliac joint dysfunction with osteitis pubis is granted.

Service connection for sciatica is denied.


REMAND

Regarding the foot disability, the STRs show that in August 1982, the Veteran complained of pain in her left foot, and the foot was swollen.  She testified she received relevant in-patient treatment after the 1982 complaints at Noble Army Hospital at Fort McClellan.  Presently, the Veteran apparently has bilateral hallux valgus, and she underwent a bunionectomy of the right foot in July 2006.  Although a medical opinion was obtained that the Veteran's hallux valgus was not aggravated by her most recent period of active service, no opinion was obtained as to whether her complaints in 1982, marked the onset of her foot problems.   Such an opinion should be sought, together with records of any relevant in-patient treatment in service.  

As to cervical spine disability, shortly after her entrance onto the January 2003 - January 2005 period of active duty, the Veteran reported she had cervical spine degenerative disc disease.  See February 2003 report of medical history.  The medical records that would have formed the basis for her report do not appear to have been sought.  This should be accomplished before a final decision on this matter is entered.  
 
As to the right hand, the Veteran credibly testified she experienced right hand pain during her last period of service.  Not long thereafter, at a November 2005 VA examination, the Veteran said that her right hand was painful in three places, although X-rays of the hands were negative and no diagnosis was made.  The Veteran reported at November 2006 VA treatment that she had a two year history of intermittent triggering of the right long finger, and in February 2009 the Veteran underwent right long finger A1 pulley release surgery.  A medical opinion should be sought as to whether the Veteran's reports of in-service hand pain could have marked the onset of the condition that was surgically addressed in 2009.  

At the February 2014 Board hearing, the Veteran testified that her hypothyroidism and ganglion cyst of the left wrist had worsened since the VA examinations.  As the Veteran asserted a worsening of his disability and it has been more than eight years since the most recent VA examinations, the Board finds that new examinations are required before a final decision on the merits may be made.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her hyperthyroidism and ganglion cyst of the left wrist.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records to January 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from January 2014 to the present.

2.  Request the Veteran's treatment records from Noble Army Hospital at Fort McClellan, to include inpatient treatment that she contended occurred in 1982.  

3.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any records of treatment for her cervical spine disability that are dated prior to January 2003.  Document all unsuccessful attempts to obtain such records.  

4.  After the above development has been completed, the Veteran should have her feet and right hand examined.  The Veteran's claims folder should be provided to the examiner.  

The examiner should indicate all of the diagnoses related to the feet.  In regard to any diagnosed disability of the feet, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that it is related to any period of active service.  The August 1982 injury should be discussed in relation to any current diagnosis.

The opinion also should indicate if any diagnosed foot disability existed prior to the second or third periods of active service (September 1990 to July 1991 and January 2003 to January 2005), and if so, whether there was an increase in severity of the disability beyond its natural progression during such period of service.  

In regards to the right hand disability, the examiner should indicate all of the diagnoses, including the diagnosis that necessitated the right long finger A1 pulley release surgery, and provide an opinion as to whether each at least as likely as not (50 percent probability or more) had its onset during the third period of active service (January 2003 to January 2005).  The reviewer should assume as credible the Veteran's reports of having right pain during the third period of active service.  

A complete rationale should be provided for all opinions expressed.  If any opinion cannot be given without resorting to speculation, the reasons for that should be explained. 

5.  Schedule the Veteran for a VA examination to determine the current severity of her hyperthyroidism.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

6.  Schedule the Veteran for a VA examination to determine the current severity of her ganglion cyst, left wrist.  The examiner should review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.

7.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide her an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


